*347OPINION OF THE COURT
Per Curiam.
Respondent Carl Moskowitz was admitted to practice as an attorney and counselor-at-law in the State of New York by the Appellate Division, Second Department, on June 22, 1949.
Respondent was convicted of the crimes of conspiracy, in violation of 18 USC § 1962 (d); participation in a racketeering enterprise, in violation of 18 USC § 1962 (c); and 11 counts of mail fraud, in violation of 18 USC § 1341, in the United States District Court for the Southern District of New York on February 21, 1986, and sentenced to concurrent terms of two years’ imprisonment followed by two years’ probation and fines aggregating $23,000.
Thereafter, this court made a finding that respondent was convicted of a serious crime within the meaning of Judiciary Law § 90 (4) (f) and directed him to show cause, within 30 days, why a final order of suspension, censure or removal should not be made, on October 16, 1986 (123 AD2d 571). A copy of this order with notice of entry was served on respondent by the Departmental Disciplinary Committee on April 9, 1987.
Moskowitz has not formally replied to that order. Accordingly, the Departmental Disciplinary Committee now moves for an order disbarring the respondent. Respondent has not replied to the motion.
The motion must be granted in light of the seriousness of the crimes for which respondent was convicted, together with the failure to answer the original petition or comply with this court’s order to show cause. (See, e.g., Matter of Nixon, 53 AD2d 178, 180.)
Accordingly, the motion to disbar should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Kupferman, J. P., Carro, Kassal, Ellerin and Wallach, JJ., concur.
Respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective October 20, 1987.